Opinion by
Orlad y, J.,
In 1889, Vincenzo Greco, while a resident of Italy, was there married to Maria Veltri. Subsequently, he came to the United States, and in 1902 was married to Maria D’Angelo, and with whom he lived as her husband until 1905, when Greco was accidently killed while he was in the employ of the defendant’eompany. In 1904 Greco made an application for and was received into membership in the relief department of the Baltimore and Ohio Railroad Company, by signing an application for full membership, the principal parts of which are as follows:
“I consent and agree to be bound by all the regulations of the Relief Department now in force, and by any other regulations of said Department hereafter adopted applicable to the relief feature. . . . For the purpose of securing the benefits provided by said regulations for a member of Class A, to myself, or in the event of my death, to my wife Maria D’Angelo, or to whomever I may hereafter, from time to time, designate in writing, by way of substitution, with the written consent of the superintendent; or if no such beneficiary be then living, then to my next of kin. I expressly stipulate that my marriage ipso facto, shall have the effect of substituting my wife in the place and stead of the beneficiary named above, to receive such benefits in the evént of my death, if she be then living,' except as to children by a former marriage, who may have a claim as beneficiaries, and in that event my said wife shall have one half of said benefits. I further agree that this application, when accepted by the superintendent, shall constitute a contract between myself and the said company, as a condition of my employment by the company. I further agree that in consideration of the contribution of said company to the relief department, and of the guarantee by it of the payment of the benefits as aforesaid, the acceptance of benefits from the relief department for injuries or death shall operate as a release of all claims against said company, or any company owning or operating its branches or divisions, or any company over whose railroad, right of. way or property the said Baltimore & Ohio Railroad Company shall have the right *403to run or operate its engines or cars, or send, its employees in the performance of their duty, for damages by reason of such injury or death which could be made by or through me; and that the said superintendent may require, as an additional precedent in the payment of such benefits, that all acts, by him deemed proper or necessary to effect a full release and discharge to said company from any such claim, be done by those who might bring suit for damages by reason of such injury or death. I understand and agree that each of the statements herein contained and each of my answers to the questions asked by the medical examiner, and hereto annexed, shall constitute a warranty by me, the truth whereof shall be a condition of payment of the benefits aforesaid.”
The relief department is not separately incorporated, but all employees of the company are required to become members thereof, and it is provided that the regulations governing the relief department of the railroad company shall supply the place of the by-laws of an ordinary beneficial association. Two of these regulations are as follows:
“Third. The relief feature will afford relief to those members entitled thereto, when they are disabled by injury or sickness, and to their families in the event of their death.”
“ Eighteenth. The beneficiary or beneficiaries named in any application for full membership, if the applicant be married, must be his wife, or his wife and children. No one shall be entitled, as the beneficiary of a member, who is not his widow, or a relative not more remote than first cousin; except in case of an assignment to the superintendent of a natural death benefit, to secure a loan from the saving feature, or in case of the taking of a special natural death benefit for that purpose.”
After the death of Greco, the railroad company ascertained that there were two claimants for this fund, each asserting herself to be the lawful widow of the decedent. The company admitting the genuineness of the contract, and the death of Greco, in ‘ order to avoid interest, costs and expenses incident to threatened litigation at the instance of these parties, filed a bill in equity, in which these claimants were named as defendants, setting out the facts, and its willingness to pay the money to *404the party justly-entitled thereto, but owing to the dispute it had not been able to do so. To this bill each claimant filed an answer. This appellant, Maria D’Angelo, admitted all the averments contained in the bill and concluded, “I am ready to interplead with Maria Veltri as prayed for in the bill, and to submit myself to the further order of the court.” Whereupon, it appearing to the court that one of the two women was the rightful widow of Greco, it was ordered that the money should be paid into court and “the claimants interplead between themselves; that as between the claimants the court retain further jurisdiction in the cause for making such inquiry as it may deem just and proper as to their conflicting claims.” The case was then heard on the answers of the two defendants and a decree was entered directing the money to be paid to Maria Veltri, as the rightful widow. From this decree the other claimant took this appeal. The claim of each is founded on the application of Greco, and the payment of the fund into court did not add any merit to the right of either. They being the only claimants of the fund, the railroad company did not acknowledge the validity of either claim, but simply and only that one of the two was the rightful claimant. The fund was properly paid into court to be distributed in accordance with the law, under the authority of Fodell v. Miller, 193 Pa. 570; Penna. Railroad Co. v. Wolfe, 203 Pa. 269; Schoales v. Order of Sparta, 206 Pa. 11. Bringing money into court is said to be an admission of a legal demand only, and beyond the amount of the sum brought in, it is no acknowledgment of a right of action; therefore if the plaintiff proceeds further it is at his peril. After the payment of money into court the cause goes on substantially in the same manner as if the money had not been paid in at all. In other words, the defendant is not precluded by it from making a defense which goes to the whole cause of action: 1 Tidd’s Practice, *624, *625; Elliott v. Lycoming County Mutual Insurance Co., 66 Pa. 22. Payment of money into court is no acknowledgment of the plaintiff’s right of action. Whatever may have been the legal consequence of such payment in ancient pleading, no such effect is longer given to it: Hall v. Blackburn, 173 Pa. 310.
*405It is conceded that Maria D’Angelo had no knowledge of the former marriage of Greco, and it must also be conceded that the railroad company would not have assented to the naming of Maria D’Angelo as the beneficiary if the fact of an earlier marriage had been known. The designation “to my wife, Maria D’Angelo, ” was false in fact, and must have been so known to Greco. The purpose of the contract was not simply insurance, though this feature might well be the object of Greco, but as to the.railroad company, the purpose was to protect the company from litigation at the instance of persons entitled under our statutes to recover in case of death or injury. The application provides for the contingency of an improper or unlawful designation. Maria D’Angelo, while so named, could not be under its very terms designated as the proper beneficiary during the life of Maria Veltri, nor could she, under the facts, maintain an action in her own name under the application, against the railroad company on account of the death of Greco, as she was not his widow, nor “a relative not more remote than first cousin.” Wifehood is as clearly defined a legal state or condition as that of widowhood. Inasmuch as the contract was induced by misstatements of fact, it must be interpreted in the light of.the lcnowdedge demanded by and the information given to the railroad company. There were no qualifying circumstances, and from the relief department’s standpoint, the intended beneficiary, if the applicant be married, must be his wife or his wife and children. Designations do not identify of themselves. They only furnish a means of identification. They give us certain marks or characteristics by the aid of which we may single otit the thing intended from others. Not by the description alone but by that expressed and applied: Willey v. Snyder, 34 Michigan, 60; Hoffman v. Port Huron, 102 Mich. 417.
. The appellant falls short of the designation given by Greco, although mentioned by her own name as his wife. To hold otherwise would frustrate the very purpose of the organization by requiring the company to pay to a mistress, designated as the wife, and at the same time be liable to the lawful widow. The company had undoubtedly the right to demand good faith in the designation of the beneficiary and to stipulate against *406such a mistake or fraud, in requiring the statement that, “My marriage ipso facto shall have the effect of substituting my wife in the place and stead of the beneficiary named above to receive such benefits in the event of my death, if she be then living. ... No application will be accepted which does not comply with these requirements.” Greco must be conclusively presumed to have knowledge of and be bound by such a reasonable demand, and could not divert the fund through his fraudulent misstatements from the beneficiary required by the railroad company: Fischer v. Am. Legion of Honor, 168 Pa. 279; Compton’s Est., 25 Pa. Superior Ct. 28.
To hold that the fraud which inspired the creation of the fund had been neutralized by the stakeholder paying it into a court of equity, would be putting a premium on such false statements, and the claim of Maria D’Angelo must be maintained, if at all, through these false statements of her paramour. The fund being in a court of equity with the consent of both parties, it must be distributed in accordance with the well-established legal rights of the claimants thereto. The judgment is affirmed.